Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of co-pending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	

Instant Application
20220091581
1. (Original) A method of printing lines on a surface using a mobile printing robot, comprising: accessing information describing a set of lines of a layout to be printed on a building surface; receiving information identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines; and selecting line pathways to navigate the mobile printing robot and print the set of lines.

2. (Original) The method of claim 1, wherein the receiving information comprises receiving building structure information describing any existing building structures that constrain movement of the mobile robot.

3. (Original) The method of claim 2, wherein receiving information comprises receiving obstacle information describing at least one obstacle to movement of the mobile robot not described by the building structure information.

4. (Original) The method of claim 1, further comprising generating at least one marking to be printed by the mobile printing robot to aid a human user complete at least one line not completely printable by the mobile printing robot.

5. (Original) The method of claim 1, further comprising determining a directional constraint on an ability of the mobile robot to print a line in a first direction of movement along the line.

6. (Original) The method of claim 5, wherein the mobile robot has an arrangement of at least one print head in which an ability of the mobile robot to print lines near a wall depends on the direction of movement along the line with respect to the wall.

7. (Original) The method of claim 1, wherein the selection of line pathways is based at least in part on availability of positioning information for the mobile printing robot.

8. (Original) The method of claim 1, wherein the selection of line pathways comprises cropping at least one line of the building layout.

9. (Original) The method of claim 1, where the selection of line pathways comprises splitting at least one line of the building layout into at least two line segments.

10. (Original) The method of claim 1, wherein the line pathway selection comprises splitting a line into line segments printable along opposite direction of motion of the mobile robot.

11. (Original) The method of claim 1, wherein the optimization comprises identifying an obstacle in a portion of a line and performing at least one of cropping and splitting to print portions of the line not obstructed by the obstacle.

12. (Original) The method of claim 1, wherein the selecting of line pathways is chosen to perform at least one of. 1) increase a percentage of the layout that is printed and 2) reduce a time to print the layout.

13. (Original) A method of printing lines on a surface using a mobile printing robot, comprising: receiving information describing a set of lines of a layout to be printed on a building surface; identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines; categorizing whether individual lines of the building layout are printable in one or both directions of movement of the mobile robot in printing a line; for at least one line not printable in one or both directions, performing at least one of line cropping and line splitting to permit printing of at least a portion of the line; selecting a print direction to print individual lines printable in one or both directions, any cropped lines, and line segments of any split lines.

14. (Original) The method of claim 13, wherein the identifying at least one object limiting motion of the mobile printing robot comprises receiving building structure information describing any existing building structures that constrain movement of the mobile robot.

15. (Original) The method of claim 14, wherein identifying at least one object limiting motion of the mobile printing robot comprises receiving obstacle information describing at least one obstacle to movement of the mobile robot not described by the building structure information.

16. (Original) The method of claim 13, wherein line splitting is performed to print a first portion of a line in a first printing direction and a second portion of the line in a second printing direction.

17. (Original) The method of claim 13, wherein the cropping, the splitting, and the print directions are selected to perform at least one of 1) increase a maximum percentage of lines of the building layout within a pre-selected printing quality standard and 2) reduce a printing time.

18. (Original) The method of claim 13, further comprising generating at least one mark to aid a user complete at least one portion of the building layout not printable using the sequence.

19. (Original) The method of claim 13, further comprising identifying regions of a building surface lacking a source of absolute positioning information for the mobile printing robot and performing at least one of cropping and splitting in at least a portion of the region lacking the source of absolute positioning information.
1. A mobile printing robot system to print a building layout having a plurality of different layout line types with regards to their use by construction crews, the mobile printing robot system, comprising: a mobile robot, including a controller, a drive system, and a printing system; the system including at least one computing device to generate line type attribute information printed inline with one or more lines of the building layout in a single pass of printing by the mobile printing robot.

2. The mobile printing robot of claim 1, wherein the line type attribute information comprises at least one of: text, geometric symbols, line gaps, dashes, colors, and numbers.

3. The mobile printing robot of claim 1, wherein in response to a user input, a line of the layout is offset and the line attribute information comprises offset attributes.

4. The mobile printing robot of claim 1, wherein line type attribute information is determined based on attributes of CAD files of the building layout.

5. The mobile printing robot of claim 1, wherein the layout line is printed as a sequence of line segments and label sections having line type attribute information embedded in the label.

6. The mobile printing robot of claim 5, wherein a position or frequency of the line segments and label sections automatically adjusted to guarantee line segments are printed at ends of layout lines and along corners.

7. The mobile printing of claim 1, wherein the line type attribute information comprises directional information.

8. The mobile printing robot of claim 1, wherein the line type attribute information further comprises construction details associated with a line of a layout.

9. The mobile printing robot of claim 1, where the computing device is a mobile computing device of an operator of the mobile printing robot.

10. A method, comprising: converting CAD layout files of building layout to a sequence of lines to be printed in a single pass by a mobile robot along with information identifying line type attribute information for at least one line; and printing, by a mobile printing robot, lines of the building layout on a construction surface in a single pass wherein the line style is determined by the line type attributes.

11. The method of claim 10, further comprising automatically identifying a line type for at least one line of the building layout based on attributes of the CAD layout files.

12. The method of claim 10, receiving a user input selecting a line offset for a selected line and adjusting the printing of the selected line to be printed to have the offset.

13. The method of claim 12, further comprising generating an offset label for a line.

14. The method of claim 10, wherein the line type information further comprises directional information for the line.

15. The method of claim 10, wherein the line type information further comprises construction details.

16. The method of claim 10, wherein a position and arrangement of the line type attribute information is selected to prevent printing the line type information at the ends of lines and in corners.

17. The method of claim 10, wherein the layout line is printed as a sequence of line segments and label sections having line type attribute information embedded in the label.

18. The method of claim 17, wherein the layout line is printed as a sequence of line segments and label sections having line type attribute information embedded in the label.

20. The method of claim 10, wherein converting the CAD files is performed in a mobile printing robot.

21. A mobile printing robot system to print a building layout having a plurality of different layout line types with regards to their use by construction crews, the mobile printing robot system, comprising: a mobile robot, including a controller, a drive system, a printing system; and a mobile computing device of an operator of the mobile robot to process CAD file information and generate line type attribute information to be printed inline with one or more lines of the building layout in a single pass of printing by the mobile printing robot.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims “13-19” are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Claim 13 reads:

  	A method of printing lines on a surface using a mobile printing robot, comprising: receiving information describing a set of lines of a layout to be printed on a building surface; identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines; categorizing whether individual lines of the building layout are printable in one or both directions of movement of the mobile robot in printing a line; for at least one line not printable in one or both directions, performing at least one of line cropping and line splitting to permit printing of at least a portion of the line; selecting a print direction to print individual lines printable in one or both directions, any cropped lines, and line segments of any split lines.

Using the two-step inquiry, it is clear that claim 13 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 10 falls within one of the statutory categories?  
Yes.  claims 10-19 are directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims 10-19 are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 13 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The abstract ideas are:
 
identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines; 

categorizing whether individual lines of the building layout are printable in one or both directions of movement of the mobile robot in printing a line; 

for at least one line not printable in one or both directions, performing at least one of line cropping and line splitting to permit printing of at least a portion of the line; 

selecting a print direction to print individual lines printable in one or both directions, any cropped lines, and line segments of any split lines.

The abstract idea can be explained by imagining to draw a line on the floor avoiding obstacles. 
identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines; (thinking of drawing a line on the floor and how to avoid stairs)

categorizing whether individual lines of the building layout are printable in one or both directions of movement of the mobile robot in printing a line; (thinking about how can the line be drawn i.e. reached under the desk, or could the line be easier assessed form the other side)

for at least one line not printable in one or both directions, performing at least one of line cropping and line splitting to permit printing of at least a portion of the line; (thinking it may be best to draw the line under the desk, walk around the desk and continue to draw the line.)

selecting a print direction to print individual lines printable in one or both directions, any cropped lines, and line segments of any split lines. (thinking to draw the line under the desk, then walking around to continue the line)

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for:
    “receiving information describing a set of lines of a layout to be printed on a building surface;( Pre-solution data collection)”.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No the claim does not recite additional elements that amount to significantly more than the judicial exception.  
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 13 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  

Claim 13 further recites WURC extra steps of:

A method of printing lines on a surface using a mobile printing robot, comprising: [generic computer]

receiving information describing a set of lines of a layout to be printed on a building surface; [generic computer performing generic computer functions]

Analyzing the WURC steps of the abstract idea with the given examples.
we can understand that the abstract idea falls within the WURC Activity MPEP 2106.05(d)(1) Evaluation 
improvement consideration WURC consideration MPEP.05(a); 
mere instructions to apply an exception consideration MPEP 2106.05(f)
insignificant extra-solution activity consideration MPEP 2106.05(g)
Generic computer performing merely generic computer functions, data gathering, populating tables, sending and receiving data or performing functions ‘known’ in the art.

CONCLUSION
Thus, since claim 13 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 13 is directed towards non-statutory subject matter.

14. receiving building structure information describing any existing building structures that constrain movement of the mobile robot. [Pre-solution data collection i.e. generic computer performing generic computer functions]

15. receiving obstacle information describing at least one obstacle to movement of the mobile robot not described by the building structure information. [Pre-solution data collection i.e. generic computer performing generic computer functions]

16. wherein line splitting is performed to print a first portion of a line in a first printing direction and a second portion of the line in a second printing direction. [thinking about walking around the desk to continue drawing the line]

17. wherein the cropping, the splitting, and the print directions are selected to perform at least one of 1) increase a maximum percentage of lines of the building layout within a pre-selected printing quality standard and 2) reduce a printing time. [thinking about walking a shorter path to continue drawing the line]

18. (Original) The method of claim 13, further comprising generating at least one mark to aid a user complete at least one portion of the building layout not printable using the sequence. [thinking about making any mark]

19. (Original) The method of claim 13, identifying regions of a building surface lacking a source of absolute positioning information for the mobile printing robot and [Thinking of picking a starting point without a reference point]

 performing at least one of cropping and splitting in at least a portion of the region lacking the source of absolute positioning information. [thinking of moving to a different location because current location does not have a reference point] 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation “the sequence”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the phrase "the sequence" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  One of ordinary skill in the art would not know what “sequence” claim 18 is referring to.  Is it a single sequence, all the sequences, or a group of sequences?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassidov US 20220351011.
1. A method of printing lines on a surface using a mobile printing robot (Abstract, disclosing a self-propelled printer for generating 2D images), comprising: 

accessing information describing a set of lines of a layout to be printed on a building surface ([0021], disclosing communication circuitry for receiving print data for a building layout to the print robot); 

receiving information identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines ([0022] and [0030], the self-propelled printer may determine an image path to be traversed by the printer and noting that there is obstacle detection, i.e. identifying object limiting motion of the printer and see [0021], disclosing the print job may include print lines); and 

selecting line pathways to navigate the mobile printing robot and print the set of lines ([0022], disclosing the self-propelled printer may determine an image path to be traversed by the printer and see [0021], disclosing the print job may include print lines).

2. The method of claim 1, wherein the receiving information comprises receiving building structure information describing any existing building structures that constrain movement of the mobile robot ([0021], disclosing the printer may receive a CAD file of the building layout, i.e. existing building structures, alternatively, [0030], disclosing receiving obstacle information).

3. The method of claim 2, wherein receiving information comprises receiving obstacle information describing at least one obstacle to movement of the mobile robot not described by the building structure information ([0030], disclosing receiving obstacle information from the LIDAR).

4. The method of claim 1, further comprising generating at least one marking to be printed by the mobile printing robot to aid a human user complete at least one line not completely printable by the mobile printing robot. ([0015]; The use of robotic vehicles may be implemented to relieve the number of tasks [not all but a number of task i.e. to aid] that may need to be performed manually by users and may provide an increase in the reliability of tasks being performed to a predetermined level of precision. a building layout is manually drawn by experienced workers [user complete at least one line] directly on to the floor on top of which the building is to be built using pens, strings, markers and such like.)

5. The method of claim 1, further comprising determining a directional constraint on an ability of the mobile robot to print a line in a first direction of movement along the line ([0044], disclosing the nozzle matrix for printing fires in dependent on position and orientation of the nozzle with respect to the print path, and can be selected to help avoid obstacles).

6. The method of claim 5, wherein the mobile robot has an arrangement of at least one print head in which an ability of the mobile robot to print lines near a wall depends on the direction of movement along the line with respect to the wall ([0044], disclosing the nozzle matrix for printing fires in dependent on position and orientation of the nozzle with respect to the print path, and can be selected to help avoid obstacles, i.e. a wall could be an obstacle).

7. The method of claim 1, wherein the selection of line pathways is based at least in part on availability of positioning information for the mobile printing robot ([0046], disclosing sensor information for detecting position and deviation of the printer in order to print the layout, i.e. all paths are selected based on positioning information for the printer).

8. The method of claim 1, wherein the selection of line pathways comprises cropping at least one line of the building layout. ([0044], disclosing the nozzle matrix for printing fires in dependent on position and orientation of the nozzle with respect to the print path, and can be selected to help avoid obstacles, i.e. a wall could be an obstacle to be cropped See Applicant’s specifications para 123, 141-142)

9. The method of claim 1, where the selection of line pathways comprises splitting at least one line of the building layout into at least two line segments ([0037], disclosing the print path may be line segments and may exclude any portion that is indented to move the printer to a next printing location, i.e. splitting lines into segments).

10. The method of claim 1, wherein the line pathway selection comprises splitting a line into line segments printable along opposite direction of motion of the mobile robot. ([0037 and Fig.2 #216 are nozzles in opposite direction of motion of the mobile robot; both nozzle can fire and split the line into line segments]; Also [0051]; the path correction may be a vector equal in magnitude but opposite [revers] in direction) Also ([0044]; The processing circuitry may determine which of the plurality of nozzles to fire in dependence on the position of the nozzle within the matrix and/or the orientation of the nozzle with respect to the print path of the image formation path. The processing circuitry may determine which of the at least one nozzle to fire further based on at least one of the position or orientation of the printer with respect to the target path.)

11. The method of claim 1, wherein the optimization comprises identifying an obstacle in a portion of a line and performing at least one of cropping and splitting to print portions of the line not obstructed by the obstacle. ([0044], disclosing the nozzle matrix for printing fires in dependent on position and orientation of the nozzle with respect to the print path, and can be selected to help avoid obstacles, i.e. a wall could be an obstacle to be cropped See Applicant’s specifications para 123, 141-142)

12. The method of claim 1, wherein the selecting of line pathways is chosen to perform at least one of. 1) increase a percentage of the layout that is printed and 2) reduce a time to print the layout. ([0051]; the path correction may be calculated to provide the shortest path for the printer to traverse in order to arrive back to at least one point on the target path)

13. A method of printing lines on a surface using a mobile printing robot, comprising: 

receiving information describing a set of lines of a layout to be printed on a building surface ([0021], disclosing communication circuitry for receiving print data for a building layout to the print robot);

 identifying at least one object limiting motion of the mobile robot to traverse the building surface and print lines ([0021], disclosing the printer may receive a CAD file of the building layout, i.e. existing building structures, alternatively, [0030], disclosing receiving obstacle information);

categorizing whether individual lines of the building layout are printable in one or both directions of movement of the mobile robot in printing a line; ([0037-0038]; the print path 408 may not comprise any line segments which do not form part of the image to be printed. may be a portion of the image formation path which corresponds to a path or trajectory of the self-propelled printer during which print material is not to be transferred to the print medium in order to form the image or building layout but during which the self-propelled printer performs locomotion to arrive at a next location on the print path.)

for at least one line not printable in one or both directions, performing at least one of line cropping and line splitting to permit printing of at least a portion of the line;([0038]; the self-propelled printer may start at the printer origin point 402 and may follow a functional path 407 without the print head 406 being fired to arrive at the print path 408, assuming that in this example the image to be formed is adjacent and not connected to the origin point 402; the functional path 407 does not directly form the image to be printed but is the trajectory along which the printer may manoeuvre in order to allow the printer to reach a position on the print medium 401 where at least part of the image to be formed is to be printed.)

selecting a print direction to print individual lines printable in one or both directions, any cropped lines, and line segments of any split lines. ([0037]; may exclude any portion of the image formation path 108 that is indented to move the printer 400 to a next printing location [selecting a print direction after split lines] following a temporary cessation of firing of print material from the print head 406 and prior to re-commencement of firing.)

14. The method of claim 13, wherein the identifying at least one object limiting motion of the mobile printing robot comprises receiving building structure information describing any existing building structures that constrain movement of the mobile robot ([0021], disclosing the printer may receive a CAD file of the building layout, i.e. existing building structures, alternatively, [0030], disclosing receiving obstacle information).

15. The method of claim 14, wherein identifying at least one object limiting motion of the mobile printing robot comprises receiving obstacle information describing at least one obstacle to movement of the mobile robot not described by the building structure information ([0030], disclosing receiving obstacle information from the LIDAR).

16. The method of claim 13, wherein line splitting is performed to print a first portion of a line in a first printing direction and a second portion of the line in a second printing direction.([0037]; The print path 408 may be the line segments of the image formation path which directly correspond to, or directly map on to, the image or building layout to be formed and may exclude any portion of the image formation path 108 that is indented to move the printer 400 to a next printing location following a temporary cessation of firing of print material from the print head 406 and prior to re-commencement of firing.) first portion to obstacle, second portion from obstacle. 

17. The method of claim 13, wherein the cropping, the splitting, and the print directions are selected to perform at least one of 1) increase a maximum percentage of lines of the building layout within a pre-selected printing quality standard and 2) reduce a printing time. ([0051]; the path correction may be calculated to provide the shortest path for the printer to traverse in order to arrive back to at least one point on the target path) Shorter path reduces a printing time. 

18. The method of claim 13, further comprising generating at least one mark to aid a user complete at least one portion of the building layout not printable using the sequence. ([0018], The print material may be a printing fluid, such as a liquid (e.g. ink), a powder or any suitable build material, such as a pre-melted polymer or metal.) It is noted that all leave at least a mark to aid the user Also see [0015].  Fluid sequence may not be used on dirt therefore powder may be used. 

19. The method of claim 13, further comprising identifying regions of a building surface lacking a source of absolute positioning information for the mobile printing robot and performing at least one of cropping and splitting in at least a portion of the region lacking the source of absolute positioning information.([0037]; The print path 408 may be the line segments of the image formation path which directly correspond to, or directly map on to, the image or building layout to be formed and may exclude any portion of the image formation path 108 that is indented to move the printer 400 to a next printing location following a temporary cessation of firing of print material from the print head 406 and prior to re-commencement of firing. For example, the print path 408 may not comprise any line segments which do not form part of the image to be printed.)
	Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casey US 2017/0066132 Para 21.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664